Citation Nr: 1602794	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  11-05 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating higher than 20 percent for peripheral neuropathy with radiculopathy of the right lower extremity. 

2.  Entitlement to an initial disability rating higher than 20 percent for peripheral neuropathy with radiculopathy of the left lower extremity. 

3.  Entitlement to an initial disability rating higher than 20 percent for peripheral neuropathy with radiculopathy of the right upper extremity (non-dominant). 

4.  Entitlement to an initial disability rating higher than 30 percent for peripheral neuropathy with radiculopathy of the left upper extremity (dominant). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to January 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in relevant part, granted service connection for diabetic peripheral neuropathy of the right and left lower extremities, and the right and left upper extremities, and assigned 10 percent disability ratings for all four extremities, effective July 23, 2009.

In a July 2011 rating decision, the RO increased the disability ratings for the service-connected peripheral neuropathy of the bilateral lower extremities and the right upper extremity to 20 percent and the rating for peripheral neuropathy of the left upper extremity to 30 percent, all still effective July 23, 2009.

A January 2011 statement of the case included the specific issues of entitlement to service connection for left and right sciatica nerve conditions; but the Veteran did not submit a substantive appeal to perfect an appeal as to these issues; and they were not certified to the Board.  Cf. 38 C.F.R. § 20.202 (2015).

The Veteran requested a hearing before an RO Decision Review Officer in his March 2011 substantive appeal.  In a March 2012 statement, however, he waived his hearing request in lieu of a VA examination. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran was afforded two VA examinations for peripheral neuropathy in April 2012.  The examination reports contain inconsistent findings with respect to the severity of the Veteran's peripheral neuropathy; and, while the reports note symptoms indicative of peripheral neuropathy, and one report indicates that peripheral neuropathy of the lower extremities is present, neither report identifies the nerves affected or the severity of the peripheral neuropathy.  The examination reports are, therefore, inadequate.  See 38 C.F.R. § 4.2 (2015).

During the course of private rehabilitation treatment in October 2015, the Veteran indicated that his peripheral neuropathy had increased in severity.  Cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran's VA treatment records note that he underwent electromyography (EMG) testing in June 2012 and that the report was scanned into his records.  A copy of the report is not associated with the claims file.  See 38 C.F.R. § 3.159(c) (2015); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Additionally, assorted VA treatment records submitted by the Veteran indicate that he has received recent VA treatment, however, records dated since April 2013 have not been associated with the claims file.  See id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since April 2013 from indicated facilities.  Additionally, obtain the Veteran's EMG testing results from testing conducted in June 2012.

2.  Then, schedule the Veteran for a new VA peripheral nerve examination.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.  

The examiner should describe the current severity and manifestations/complications attributable to the Veteran's service-connected peripheral neuropathy.  Specific nerves affected should be identified, together with the degree of paralysis (e.g., complete; or incomplete mild, moderate, moderately severe, or severe).  

To the extent possible, the examiner should also opine as to the degree of paralysis of nerves affected at the time of the April 2012 VA examinations.  

The examiner must provide reasons for all opinions.

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

